DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.
Response to Amendment
This office action is written in response to an amendment filed on 3/16/2021. As directed by amendment: Claims 1, 9-10, 18-19, and 27 were amended. Claims 2-8, 11-17, and 20-26 were not amended. No new claims were added and no claims were cancelled. Thus, Claims 1-27 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7, 9-11, 14-16, 18-20, 23-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Watanachote (“Watanachote”, US 20170032021) in view of Chung et al (“Chung”, US 10182024).
Regarding Claim 1, Watanachote teaches a method for filtering stream chat messages, the method comprising: 
receiving one or more messages from a plurality of user accounts participating in a chat session associated with the stream (Fig. 8, elements {802, 804, 810}, par 85-90; par 9-10; par 133; User accounts are user profiles.), 
wherein the messages are aggregated in an aggregated level of the chat session included in a display with the stream (Fig. 8, elements {802, 804, 810}, par 85-90; The aggregated level of the chat is the main chat window 810.); 
detecting a section trigger, wherein the section trigger is associated with one or more filtering attributes (Fig. 8, element 806, par 85-90; The section trigger is the New button 806. The filtering attribute is the chat topic of one of the sub chat windows.); 
filtering the aggregated messages based on the one or more filtering attributes (Fig. 8, elements {810, 812, 814, 816}, par 85-90; The filtering attribute is the chat topic of the sub chat window. Fig. 8 shows that messages have been filtered from the main chat window into the sub chat windows 812-816 based on their chat topics (filtering attributes).), 
wherein a filtered subset of the aggregated messages is identified as meeting the one or more filtering attributes (Fig. 8, elements {810, 812, 814, 816}, par 85-90; The filtering attribute is the chat topic of the sub chat window. Fig. 8 shows that messages have been filtered from the main chat window into the sub chat windows 812-816 based on their chat topics (filtering attributes). The messages in the sub chat window (filtered subset) are identified as meeting the chat topic (filtering attribute).); 
identifying a subset of the user accounts that originated the messages in the filtered subset (Fig. 8, elements {810, 812, 814, 816}, par 85-90; The filtering attribute is the chat topic of the sub chat window. Fig. 8 shows that messages have been filtered from the main chat window into the sub chat windows 812-816 based on their chat topics (filtering attributes). The messages in the sub chat window (filtered subset) are identified as meeting the chat topic (filtering attribute). The messages in the sub chat window (filtered subset) comprises a subset of profiles (user accounts).); 
creating a section level associated with the chat session based on the section trigger (Fig. 8, elements {806, 810, 812, 814, 816}, par 85-90; The section trigger is the New button 806. The filtering attribute is the chat topic of the sub chat window. Fig. 8 shows that messages have been filtered from the main chat window into the sub chat windows 812-816 based on their chat topics (filtering attributes). The section level is the sub chat window.); 
adding the identified subset of user accounts to the created section level based on the messages in the filtered subset originating from the added user accounts (Fig. 8, elements {810, 812, 814, 816}, par 85-93; par 133; par 9-10; User accounts are user profiles. Fig. 8 shows that messages have been filtered from the main chat window into the sub chat windows 812-816 based on their chat topics (filtering attributes). Users can continue chatting activities in the in the sub chat window. The subset of users (user profiles of the sub chat window) have been added to the section level (sub chat window). The messages in the sub chat window (filtered subset) comprises a subset of profiles (user accounts). Each message has the profile (user account) of the author next to it.); 
and generating an updated display that includes the stream and the section level accessible to the added user accounts, wherein the displayed section level includes one or more subsequent messages from the added user accounts (Fig. 8, elements {810, 812, 814, 816}, par 85-90; par 133; par 9-10; par 92-94; User accounts are user profiles. The filtering attribute is the chat topic of the sub chat window. Fig. 8 shows that messages have been filtered from the main chat window into the sub chat windows 812-816 based on their chat topics (filtering attributes). The section level is the sub chat window. The subset of users (user profiles of the sub chat window) have been added to the section level (sub chat window). The messages in the sub chat window (filtered subset) comprises a subset of profiles (user accounts). Each message has the profile (user account) of the author next to it. The updated display is the sub chat windows. Other users can be redirected to a sub chat room page, thereby accessing the sub chat room (section level).).  
Watanachote does not explicitly teach storing a plurality of predetermined conditions in memory, the predetermined conditions associated with a stream; in accordance with the predetermined conditions.
Chung teaches storing a plurality of predetermined conditions in memory, the predetermined conditions associated with a stream (Col. 5 lines 45-64; The conditions are the number of user profiles meeting, exceeding, or falling below the threshold number of user profiles.); 
in accordance with the predetermined conditions (Col. 5 lines 45-64; The conditions are the number of user profiles meeting, exceeding, or falling below the threshold number of user profiles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Watanachote with the thresholds of Chung, because it ensures that the chat and sub-chat windows of Watanachote do not contain too many users. This improves the performance of the chat stream as well as further simplifies the user experience so that a user does not have to receive too many comments or interact with too many other users.
Regarding Claim 2, Watanachote and Chung teach the method of claim 1.
Watanachote teaches further comprising displaying a new message from one of the added user accounts in the section level accessible to the added user accounts (Fig. 8, elements {810, 812, 814, 816}, par 85-93; par 133; par 9-10; User accounts are user profiles. Fig. 8 shows that messages have been filtered from the main chat window into the sub chat windows 812-816 based on their chat topics (filtering attributes). Users can continue chatting activities in the in the sub chat window.).
Regarding Claim 5, Watanachote and Chung teach the method of claim 2.
Watanachote teaches further comprising tracking activity from the added user accounts (Fig. 8, elements {810, 812, 814, 816}, par 85-90; par 133; par 9-10; User accounts are user profiles. Fig. 8 shows that messages have associated dates. The tracking activity from the added user accounts are the dates associated with the messages of each user because the dates of posting by each user are tracked.).
Regarding Claim 6, Watanachote and Chung teach the method of claim 5.
	Watanachote further teaches wherein information regarding the tracked activity is displayed in the aggregated level (Fig. 8, elements {810, 812, 814, 816}, par 85-90; par 133; par 9-10; User accounts are user profiles. Fig. 8 shows that messages have associated dates which are displayed in the aggregated level (main chat window 810). The tracking activity from the added user accounts are the dates associated with the messages of each user because the dates of posting by each user are tracked.).
Regarding Claim 7, Watanachote and Chung teach the method of claim 1.
	Watanachote further teaches user accounts (par 9-10; par 133; User accounts are user profiles.). 
Watanachote and Chung and do not explicitly teach wherein detecting the section trigger comprises detecting that a predetermined threshold of users participating in the chat session has been met.
Chung teaches wherein detecting the section trigger comprises detecting that a predetermined threshold of users participating in the chat session has been met (Col. 5 lines 45-64; The conditions are the number of user profiles meeting, exceeding, or falling below the threshold number of user profiles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Watanachote with the thresholds of Chung, because it ensures that the chat and sub-chat windows of Watanachote do not contain too many users. This improves the performance of the chat stream as well as further simplifies 
	Regarding Claim 9, Watanachote and Chung teach the method of claim 1.
Watanachote teaches further comprising switching between the updated display and the display of the aggregated level (Fig. 8, elements {810, 812, 814, 816}, par 85-93; The filtering attribute is the chat topic of the sub chat window. Fig. 8 shows that messages have been filtered from the main chat window into the sub chat windows 812-816 based on their chat topics (filtering attributes). The section level is the sub chat windows. The aggregated level of the chat is the main chat window 810. The updated display is the sub chat windows. The user may switch between the main chat window and the sub chat windows.).  
	Regarding Claim 10, Claim 10 can be rejected with the same reasoning as Claim 1.
	Regarding Claim 11, Claim 11 can be rejected with the same reasoning as Claim 2.
	Regarding Claim 14, Claim 14 can be rejected with the same reasoning as Claim 5.
	Regarding Claim 15, Claim 15 can be rejected with the same reasoning as Claim 6.
Regarding Claim 16, Claim 16 can be rejected with the same reasoning as Claim 7.
	Regarding Claim 18, Claim 18 can be rejected with the same reasoning as Claim 9.
	Regarding Claim 19, Watanachote teaches a system for filtering stream chat messages, the system comprising: 
a network interface that receives one or more messages from a chat session associated with a stream (Fig. 17, element 1785, par 141), 
and a processor that executes instructions stored in memory (Fig. 17, element 1710, par 141), 
wherein execution of the instructions by the processor (Fig. 17, element 1710, par 141): 
generates a display of the section level accessible to the created section level for the added user accounts (Fig. 8, elements {810, 812, 814, 816}, par 85-90; par 133; par 9-10; User accounts are user profiles. The filtering attribute is the chat topic of the sub chat window. Fig. 8 shows that messages have been filtered from the main chat window into the sub chat windows 812-816 based on their chat topics (filtering attributes). The section level is the sub chat window.).
The remainder of Claim 19 can be rejected with the same reasoning as Claim 1.
	Regarding Claim 20, Claim 20 can be rejected with the same reasoning as Claim 2.
	Regarding Claim 23, Claim 23 can be rejected with the same reasoning as Claim 5.
	Regarding Claim 24, Watanachote and Chung teach the system of claim 23. 
Watanachote further teaches wherein information regarding the tracked activity is displayed in the aggregated level with the aggregated messages (Fig. 8, elements {810, 812, 814, 816}, par 85-90; par 133; par 9-10; User accounts are user profiles. Fig. 8 shows that messages have associated dates which are displayed in the aggregated level (main chat window 810). The tracking activity from the added user accounts are the dates associated with the messages of each user because the dates of posting by each user are tracked.). 
	Regarding Claim 25, Claim 25 can be rejected with the same reasoning as Claim 7.
	Regarding Claim 27, Claim 27 can be rejected with the same reasoning as Claim 9.
Claims 3-4, 12-13, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Watanachote and Chung in view of Sullivan et al (“Sullivan”, US 20160236097).
Regarding Claim 3, Watanachote and Chung teach the method of claim 2.
Watanachote further teaches wherein the section level allows communication of messages among the added user accounts (Fig. 8, elements {810, 812, 814, 816}, par 85-93; par 133; par 9-10; User accounts are user profiles. Fig. 8 shows that messages have been filtered from the main chat window into the sub chat windows 812-816 based on their chat topics (filtering attributes). Users can continue chatting activities in the in the sub chat window. The users have been added to the section level (sub chat window).).
Watanachote does not explicitly teach private messages.
Sullivan teaches private messages (par 92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Watanachote and Chung with the private spectator chat channel of Sullivan because it enables users to send messages to certain known individuals that they do not want to send to others to increase privacy.
Regarding Claim 4, Watanachote, Chung, and Sullivan teach the method of claim 3.
Watanachote further teaches to the user accounts that have been added to the created section level (Fig. 8, elements {810, 812, 814, 816}, par 85-93; par 133; par 9-10; User accounts are user profiles. Fig. 8 shows that messages have been filtered from the main chat window into the sub chat windows 812-816 based on their chat topics (filtering attributes). Users can continue chatting activities in the in the sub chat window. The users have been added to the section level (sub chat window).).  
Watanachote does not explicitly teach wherein access to the private messages is restricted.
wherein access to the private messages is restricted (par 92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Watanachote and Chung with the private spectator chat channel of Sullivan because it enables users to send messages to certain known individuals that they do not want to send to others to increase privacy.
Regarding Claim 12, Claim 12 can be rejected with the same reasoning as Claim 3.
	Regarding Claim 13, Claim 13 can be rejected with the same reasoning as Claim 4.
	Regarding Claim 21, Claim 21 can be rejected with the same reasoning as Claim 3.
	Regarding Claim 22, Claim 22 can be rejected with the same reasoning as Claim 4.
Claims 8, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Watanachote and Chung in view of Stout (“Stout”, US 20130227086).
	Regarding Claim 8, Watanachote and Chung teach the method of claim 1. 
	Watanachote does not explicitly teach wherein the filtering attributes are based on profile information associated with the user accounts participating in the chat session.
	Stout teaches wherein the filtering attributes are based on profile information associated with the user accounts participating in the chat session (par 40-44; The user’s current geographical location is the profile information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Watanachote and Chung with the grouping of chat rooms into localized geographical regions of Stout because it allows for users to see physically local chat messages first and have improved interactivity with these local messages (Stout; par 44).
Regarding Claim 17, Claim 17 can be rejected with the same reasoning as Claim 8.
Regarding Claim 26, Claim 26 can be rejected with the same reasoning as Claim 8.
Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: The "branching" of the chat room based on a "new topic" under Watanachote does not teach the presently claimed 'section,' which includes 'a filtered subset of the aggregated messages.' Whereas Watanachote appears to teach the "sub chat room" is used for the "new topic," there is not indication that the "sub chat room" includes any of the previously aggregated messages, let alone the specifically claimed 'filtered subset of the aggregated message [] identified as meeting the one or more filtering attributes' as claimed. 
Examiner’s Response: Fig. 8 of Watanachote shows the main chat window being filtered into 3 different sub chat rooms. The messages of the main chat room are also shown in the sub chat rooms. For example, the “Hey, check out my selfie” comment posted by B.H. is also displayed in the sub chat window 816. Other messages from the main chat window are also displayed in the other sub chat windows 812 and 814. 
Paragraph 88 of Watanachote also mentions “When the user decides to initiate a new topic, the conversation stream branches. When the conversation is branching, the multi-dimensional chat may separate into a main chat room 810 with at least one sub chat room 812. The present invention includes embodiments where both the main chat room 810 and the sub chat rooms 812, 814, 816 are displayed on the same page.”
When the user selects the reply button 818, the main chat room does not branch. But, when the user selects the new button 806, the main chat room branches and a new chat topic is created in a new sub-chat room.”
The user can switch between the main chat window and the sub chat windows. The user can continue posting in the main chat window by clicking on the replay button of the main chat window. Thus, Watanachote teaches the claimed section which includes a filtered subset of aggregated messages.
Please refer to the 35 U.S.C. 103 rejection of Claim 1 for further details.
The remainder of the Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ninoles et al (US 20180139257), Abstract - Systems and methods to provide adaptable live video game streaming can include one or more servers selecting a video game stream from a plurality of video game streams associated with distinct viewpoints of an online game, and transmitting a first plurality of video game frames of the selected video game stream to a live streaming system for streaming to a plurality of client devices. The server(s) can receive feedback data from the plurality of client devices, and analyze the feedback data to 
Clowes et al (US 20090286604), Abstract - A live commentary experience is provided to a plurality of users participating in a multiplayer game hosted by a gaming service. A live output stream comprising live commentary on the game play is providing by a human being from the gaming service. A gaming device determines which of three types of commentary--pre-recorded game commentary, periodic commentary and live commentary from a human being--to provide to the user for a live commentary experience.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 







/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                                         
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444